Citation Nr: 1727446	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-45 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected disability. 

2.  Entitlement to an effective date earlier than September 18, 2004 for service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to November 1986 and from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2012 the Board reopened the claim for service connection for hypertension and remanded the matter for further development.  Thereafter, by      an August 2015 decision the Board denied the claim for service connection for hypertension on a direct, presumptive, and secondary basis.  However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Court by a June 2016 Order approved a Joint Motion for Partial Remand, which vacated only that portion of the Board's decision which denied service connection as secondary to either PTSD or degenerative disease         of the spine, including on the basis of aggravation.  

The Veteran testified before the undersigned at a hearing addressing the appealed issues in November 2016.  A transcript is of record.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for his service-connected low back disability in June 2003.

2.  A medical report dated September 18, 2004 was the first competent medical evidence during the claim period showing right lower extremity radiculopathy.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 18, 2004 for the award of service connection for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155 (2014), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Here, the Veteran's effective date claim arises from his disagreement with the effective date that was assigned following the grant of service connection for right lower extremity radiculopathy.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

Concerning the duty to assist, the record contains service treatment records, post service treatment records, and VA examination reports.  The Veteran was also afforded a hearing before the undersigned in November 2016 to address the claim. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Earlier Effective Date for Service Connection for Right Lower Extremity Radiculopathy

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on    his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.          See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake        v. Gober, 14 Vet. App. 122, 128-30 (2000).

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).  For a claim for an increased rating, the effective date may be the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim." 38 C.F.R. § 3.400(o)(2).

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  A formal claim is a specific claim in the form prescribed by   the Secretary.  38 C.F.R. § 3.151.  Also, any communication or action indicating   the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought.  38 C.F.R. §§ 3.1(p), 3.155 (2014).

Service connection for residuals of lumbosacral strain was established by a May 1994 rating decision, effective June 25, 1991.  On his original application, he claimed service connection, in pertinent part, for low back problems, hip problems, knee problems, and calf muscle problems.  The back claim was granted, but the knee, hip, and calf pain claims were denied.  He did not appeal that decision and the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.  He filed a claim for increase for his back disability in July 1997, and that claim was denied in a March 1998 rating decision.   The Veteran did not appeal that decision, and it is final.  Id.  

The Veteran filed a claim for an increased rating for his back disability on June     10, 2003.  Following receipt of private medical records in September 2004, a November 2007 rating decision granted service connection for right lower   extremity radiculopathy with an effective date of September 18, 2004 assigned based on the date of the private medical report.  The Veteran asserts the effective date of service connection for right lower extremity radiculopathy should be June 25, 1991, the effective date already assigned for service connection for his low back disability.

At his hearing, the Veteran contended that around the same time he was seen for   his low back following an injury in active service he was also complaining of lower extremity pain, but that this was not addressed by the doctors.  He also had cramps, muscle aches, pains, and swelling.  He further asserted that the leg pain continued thereafter, and that he received treatment at sick bay while on active duty and from VA afterwards.  He informed that when he filed his claim for service connection for his back he also included radiating pain.  

Complaints of pain and/or medical treatment do not of themselves constitute a claim for benefits.  As noted, for an informal claim to arise, the claimant must identify the benefit sought, either by requesting a determination of entitlement or by evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  The Veteran's specified lower extremity claims were denied in the May 1994 rating decision. At no time did he file a specific claim for radiculopathy of the right lower extremity.  Moreover, prior claims concerning an increased rating for his back were denied;    he did not appeal and those decisions are final.  Accordingly, an effective date associated with those prior claims cannot be assigned.  

Further, at the time of his June 2003 claim for an increased rating for his back, he   did not mention radiculopathy into the right leg.  The VA examination in August   2003 indicated there was no radiation of back pain into the buttocks or legs.  Treatment records from 2003 and 2004 revealed no findings of radiculopathy 
until the September 18, 2004 private treatment record diagnosing lumbar radiculitis.   

Thus, September 18, 2004 was the first medical evidencing noting right lower extremity radiculitis during the course of this claim.  As this is the date during the course of the claim for increase where the evidence first shows entitlement to a separate rating for right lower extremity radiculopathy, an effective date prior to that date is not warranted.  38 C.F.R. § 3.400(o).  

In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence     is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.       Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date earlier than September 18, 2004 for the award of service connection for right lower extremity radiculopathy is denied.  



REMAND

Additional development is needed with respect to the claim for service connection for hypertension.

In the June 2016 Joint Motion, the parties recognized that for medical opinions to satisfactorily address medical questions underlying a secondary service connection claim, they must address both causation and aggravation as potential avenues of entitlement, citing El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  In         the vacated decision, the Board had relied on a June 2012 addendum report to 
a May 2012 VA examination.  The addendum informed that medical literature        did not support "PTSD or degenerative disease of the spine as direct causes of hypertension."  The May 2012 examiner went on to explain that while anxiety or pain was known to cause transient elevation of blood pressure, it did not produce "the persistent elevation seen in people who have hypertension."  The Joint Motion directed that a medical opinion be obtained addressing the question of aggravation.   

Reviewing the record, the Board notes that VA treatment records have not been obtained more recently than 2011, and that records from 2011 reflect the Veteran's "extreme noncompliance" with medication.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since 2011.  If any requested records are unavailable, the Veteran should be notified of such.  

2.  Afford the Veteran a VA hypertension examination to obtain an opinion on whether the Veteran's hypertension has been aggravated by his service-connected PTSD and/or his spine/radiculopathy disabilities, to include      the associated pain.  The claims file must be reviewed     in conjunction with the examination. 

The examiner should then address whether it is at least         as likely as not (50 percent or greater probability) that the Veteran's hypertension has been permanently worsened beyond normal progression (versus temporary exacerbations) by the Veteran's PTSD and/or his spine/radiculopathy disabilities, to include the associated pain.  If the examiner finds the hypertension has been permanently worsened by the service-connected disabilities, the examiner should attempt to quantify the degree of worsening beyond the baseline level of disability of the hypertension.

The examiner must provide a rationale for all opinions expressed.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought        on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate       period to respond thereto before the case is returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


